Citation Nr: 1517958	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-09 204A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a compensable initial disability rating for lumbar strain prior to December 16, 2013, and a disability rating in excess of 10 percent on and after December 16, 2013.

2. Entitlement to a compensable initial disability rating for seasonal allergic rhinitis.

3. Entitlement to a compensable initial disability rating for recurrent atopic dermatitis prior to December 16, 2013, and an extraschedular rating in excess of 60 percent on and after December 16, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to October 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction rests with the VA RO in Roanoke, Virginia, from which the appeal was certified.  

The Veteran requested a Board hearing in her March 2013 substantive appeal.  However, a June 2014 written statement from the Veteran's representative indicated that the Veteran wished to cancel her request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).

In an April 2014 rating decision, the Roanoke RO granted an increased disability rating of 10 percent for lumbar strain and an increased disability rating of 60 percent for recurrent atopic dermatitis, effective December 16, 2013, respectively.  Because the increased disability rating assigned for the Veteran's lumbar strain is not the maximum rating available, the claim remains in appellate status.  In addition, although the increased disability rating assigned for recurrent atopic dermatitis is the maximum disability rating available under the diagnostic criteria for that period, the RO did not grant the maximum rating for the entire appeal period.  Further, the Board must consider an extraschedular rating for the period on and after December 16, 2013.  As such, the Board has re-characterized the issues as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's lumbar strain was manifested by painful motion.

2. Throughout the pendency of the appeal, the Veteran's seasonal allergic rhinitis did not result in greater than 50 percent obstruction of nasal passages on both sides, complete obstruction on one side, or nasal polyps.

3. Prior to December 16, 2013, the Veteran's recurrent atopic dermatitis did not affect at least five percent of the entire body or at least five percent of exposed areas, nor did it require intermittent systemic therapy of any type.

4. The diagnostic criteria reasonably describe the severity and symptomatology of the Veteran's recurrent atopic dermatitis on and after December 16, 2013.


CONCLUSIONS OF LAW

1. Prior to December 16, 2013, the criteria for an initial disability rating of 10 percent, but not higher, for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2. On and after December 16, 2013, the criteria for a disability rating in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

3. The criteria for a compensable initial disability rating for seasonal allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).

4. Prior to December 16, 2013, the criteria for a compensable initial disability rating for recurrent atopic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).

5. On and after December 16, 2013, the criteria for referral for consideration of an extraschedular rating in excess of 60 percent for recurrent atopic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An August 2010 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  The Veteran underwent VA examination in September 2010 and December 2013 in connection with her claims.  The VA examiners reviewed the claims file, performed physical examinations, and considered the Veteran's lay statements.  Additionally, the VA examiners provided sufficient information to rate the service-connected disabilities on appeal.  Therefore, the Board finds the VA examinations and opinions sufficient and adequate for purposes of rating the disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

Lumbar Strain

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 10 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a  physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

Prior to December 16, 2013, the Veteran's service-connected lumbar strain is evaluated as noncompensable under Diagnostic Code 5237.  38 C.F.R. § 4.71a.  On and after December 16, 2013, her lumbar strain is rated as 10 percent disabling.  Upon review, the Board finds the criteria for a disability rating of 10 percent have been met throughout the pendency of the appeal.  Prior to the Veteran's separation from service, service treatment records dated in June 2010 and July 2010 document the Veteran's low back pain.  On VA examination in September 2010, the Veteran had discomfort in the center of her lower back that was worse with bending and certain sleeping positions.  In addition, a July 2012 VA treatment record reflects reports of chronic, intermittent low back pain and mild vertebral/paravertebral tenderness at the mid thoracic level and L4-5.  In December 2013, the Veteran reported pain with bending, lifting, and long periods of sitting, standing, and walking, as well as flare-ups that forced her to stop and rest and interfered with sleeping and daily functioning.  Based on the consistent findings of low back pain, the Board finds the minimum compensable rating for the Veteran's lumbar strain is warranted for the entire appeal period.  38 C.F.R. § 4.59.

However, the Board finds a disability rating in excess of 10 percent is not warranted at any time.  First, the evidence does not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The July 2010 service treatment record indicates the Veteran's range of motion was within normal limits, and the September 2010 VA examination report reflects flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, respectively, and left and right rotation to 30 degrees, respectively, which equals 240 degrees.  On VA examination in December 2013, flexion was to 70 degrees, extension was to 15 degrees, and left lateral flexion, right lateral flexion, left lateral rotation, and right lateral rotation were all to 15 degrees for a total of 145 degrees.  

In addition, the evidence does not reflect muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In September 2010, the Veteran did not have any muscle spasms, and the December 2013 VA examination report demonstrates the Veteran had no guarding or muscle spasms, no localized tenderness or pain on palpation, and no muscle atrophy.  She had a normal posture and gait.  In addition, neither VA examiner found the Veteran had intervertebral disc syndrome, and therefore, a higher evaluation is not warranted under Diagnostic Code 5243.  Further, the evidence does not show that the Veteran reported any incapacitating episodes that required bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

The Board has considered whether the Veteran's lumbar strain resulted in a level of functional loss greater than that already contemplated by the 10 percent disability rating.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  In June 2010, the Veteran denied paresthesias, weakness, and radicular pain, and although she reported in September 2010 that she tried to restrict her lifting to less than 20 pounds, she described no working restrictions or interference with activities of daily living.  Additionally, although the December 2013 VA examiner found the Veteran had contributing factors of pain, weakness, fatigability, and/or incoordination, he opined that there was no additional limitation of functional ability during flare-ups or repeated use.  The Veteran's functional loss involved less movement than normal and pain on movement.  Here, the Board finds the 10 percent disability rating granted herein contemplates the level of functional loss experienced by the Veteran throughout the pendency of the appeal as it is based on a complete review of the clinical evidence as well as the Veteran's lay statements.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.

With respect to other neurological symptoms, the clinical evidence does not reflect any findings of neurological symptoms associated with the Veteran's lumbar strain during the pendency of the appeal.  The June 2010 service treatment record indicates the Veteran did not have any bowel or bladder incontinence.  Likewise, the VA examiners in September 2010 and December 2013 did not find evidence of any neurological abnormalities or findings related to a thoracolumbar spine condition, to include bowel and bladder problems.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In addition, the clinical evidence does not reflect any findings of radiculopathy in connection with the Veteran's lumbar strain.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730 (2014).  

The Board acknowledges that the Veteran is competent to describe her symptoms and their effects on her daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, in granting the increased disability rating of 10 percent prior to December 16, 2013, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements concerning low back pain as well as the criteria necessary for rating the disability on appeal.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence supports a disability rating of 10 percent for service-connected lumbar strain throughout the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5237; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Seasonal Allergic Rhinitis

The Veteran's service-connected seasonal allergic rhinitis is currently evaluated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6522.  38 C.F.R. § 4.31 (2014).  Under Diagnostic Code 6522, a 10 percent disability rating is warranted when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side, and a 30 disability percent rating is warranted when polyps are present.  

Here, the clinical evidence does not reflect that the Veteran's seasonal allergic rhinitis resulted in greater than 50 percent obstruction of nasal passages on both sides, complete obstruction on one side, or nasal polyps at any time during the pendency of the appeal.  Prior to the Veteran's separation from service, a December 2009 service treatment record indicates the Veteran was coughing and wheezing and used an inhaler.  However, on VA examination in September 2010, there were no signs of nasal obstruction, mucosal pallor, or postnasal drip.  In addition, the Veteran denied using any medication, and she had not experienced an infection requiring antibiotic treatment.  Although a May 2011 VA treatment record indicates that the Veteran experienced nose bleeds due to her allergies, the Board finds it significant that the Veteran's service treatment records and VA treatment records do not demonstrate any further documentation of such symptoms or treatment thereof.  

Moreover, on VA examination in December 2013, the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  In addition, there was no evidence of nasal polyps.  The Veteran did report using continuous medication; however, she denied any periods of incapacitation due to her seasonal allergic rhinitis, and the VA examiners found the Veteran's disability did not interfere with her work or activities of daily living.  As such, the Board finds the criteria for a compensable disability rating for seasonal allergic rhinitis have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Board has considered whether the clinical evidence supports a higher disability rating under a different diagnostic code.  However, the December 2013 VA examiner found there was no permanent hypertrophy of the nasal turbinates or granulomatous condition, and the Veteran did not have any other relevant sinus, nose, throat, larynx, or pharynx conditions related to her service-connected seasonal allergic rhinitis.  As such, the Board finds the evidence does not demonstrate a disability for which a compensable rating is warranted at any time during the pendency of the appeal.  38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2014).     

Again, the Board acknowledges that the Veteran is competent to describe her symptoms and their effects on her daily life and occupation.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  On VA examination in September 2010, the Veteran reported only seasonal symptoms of a runny nose and congestion.  In December 2013, she reported symptoms involving a stuffy nose, difficulty breathing through the nose, and nasal congestion.  In this respect, the Board notes that although the Veteran frequently reported nasal congestion, she did not report nasal obstruction.  Furthermore, as the Rating Schedule specifically focuses on the occupational and social impairment caused by a disability, the Board finds probative the Veteran's lay statements that her seasonal allergic rhinitis did not affect her usual occupation or daily living activities.  Here, the Board has based the decision on the Veteran's lay statements along with the objective medical evidence, as it demonstrates consideration of her statements and the information necessary to rate the disability under the rating criteria.  

As a result, the Board finds the evidence does not support a compensable disability rating for service-connected seasonal allergic rhinitis at any time during the pendency of the appeal.  The Board has considered the benefit of the doubt, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 C.F.R. § 4.97, Diagnostic Code 6522; Gilbert, 1 Vet. App. 49.

Recurrent Atopic Dermatitis

Prior to December 16, 2013, the Veteran's recurrent atopic dermatitis is rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable rating is warranted when less than five percent of the entire body or less than five percent of exposed areas are affected, and not more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted with at least five percent, but less than 20 percent, of the entire body affected, or at least five percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted with 20 to 40 percent of the entire body affected, or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Upon review, the Board finds that the evidence does not indicate that the Veteran's recurrent atopic dermatitis affected at least five percent of the entire body or at least five percent of exposed areas, nor does it show intermittent systemic therapy of any type.  38 C.F.R. § 4.118, Diagnostic Code 7806.  On VA examination in September 2010, the Veteran reported no current symptoms, and the only additional treatment records dated during the period on appeal concerning a skin disability indicate that the Veteran had only dry skin and two light spots around the mouth.  In this respect, the Board notes that neither record associates the Veteran's symptoms with her recurrent atopic dermatitis.  Further, service treatment records dated in February 2010 and June 2010 indicate that the Veteran's dermatitis had resolved prior to her separation from service.  Additionally, the September 2010 VA examination report shows the Veteran denied any reoccurrence of a follicular rash and reported only flare-ups of a rash on either her posterior hands or arms approximately one time per month.  The record also indicates that physicians had only prescribed a topical steroid for the Veteran's rash, and the VA examiner specifically noted that the Veteran was not using any medication at the time of the examination.  As a result, the Board finds a compensable initial disability rating is not warranted for recurrent atopic dermatitis prior to December 16, 2013.  38 C.F.R. § 4.118, Diagnostic Code 7806.   

The Board acknowledges the representative's argument that an increased disability rating is warranted for the period because the Veteran's recurrent atopic dermatitis affected the same areas of her body during service as were documented during the December 2013 VA examination.  However, the Board finds it significant that the treatment records dated during the period on appeal do not reflect evidence of symptoms comparable to those found on VA examination in December 2013.  Additionally, the Veteran's own statements during the period do not reflect the same severity of symptoms, as she only reported a monthly flare-up of a rash on her posterior hands or arms and not on the chest, neck, or face.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  Furthermore, although the December 2013 VA examiner reported that the same areas of the body were involved, he specifically found that the Veteran's condition had worsened.  Finally, the Board notes that the Veteran has not asserted that her recurrent atopic dermatitis has affected her usual occupation or daily living activities at any time during the pendency of the appeal.  As a result, the Board finds the evidence does not support a compensable initial disability rating for recurrent atopic dermatitis prior to December 16, 2013.  The Board has considered the benefit of the doubt, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 C.F.R. § 4.118, Diagnostic Code 7806; Gilbert, 1 Vet. App. 49.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's lumbar strain is evaluated as a musculoskeletal disability, while her seasonal allergic rhinitis is evaluated as a disease of the nose and throat and her recurrent atopic dermatitis is evaluated as a skin disability.  Upon review, the Board finds the relevant rating criteria specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§ 4.71a, 4.97, 4.118, Diagnostic Codes 5237, 5243, 6522, 7806.  Throughout the pendency of the appeal, the Veteran's lumbar strain was manifested by painful motion, and her seasonal allergic rhinitis was manifested by a runny nose and nasal congestion.  Prior to December 16, 2013, her recurrent atopic dermatitis resulted in a monthly flare-up of a rash on her posterior hands or arms, which she treated with a topical steroid.  The Board notes that ratings in excess of those assigned for the Veteran's lumbar strain and seasonal allergic rhinitis for the periods on appeal, as well as her recurrent atopic dermatitis for the period prior to December 16, 2013, are provided for certain manifestations of these disabilities, but as described above, those symptoms were not present during the appeal.  

Additionally, the December 2013 VA examination report indicates that the Veteran's recurrent atopic dermatitis affected over 40 percent of her total body area and 20 to 40 percent of exposed areas, and it was treated constantly with topical corticosteroids.  However, the VA examiner found the Veteran's recurrent atopic dermatitis did not affect her ability to work, and the Veteran denied any debilitating episodes as a result of her recurrent atopic dermatitis.  Further, the evidence does not show that the Veteran was hospitalized for her recurrent atopic dermatitis at any time.  As such, the Board finds that referral for consideration of an extraschedular rating in excess of 60 percent is not warranted for recurrent atopic dermatitis on and after December 16, 2013.  Here, the Board finds the diagnostic criteria adequately describe the severity and symptomatology of all of the Veteran's service-connected disabilities throughout the pendency of the appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.   

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 




Total Disability Rating Based on Individual Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  During the pendency of the appeal, the Veteran has not asserted that she was totally unemployable as the result of her service-connected disabilities.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.



















ORDER

Entitlement to an initial disability rating of 10 percent, but not higher, for lumbar strain is granted prior to December 16, 2013.

Entitlement to a disability rating in excess of 10 percent for lumbar strain is denied on and after December 16, 2013.

Entitlement to a compensable initial disability rating for seasonal allergic rhinitis is denied.

Entitlement to a compensable initial disability rating for recurrent atopic dermatitis is denied prior to December 16, 2013.

Entitlement to an extraschedular rating in excess of 60 percent for recurrent atopic dermatitis is denied on and after December 16, 2013.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


